Citation Nr: 1723753	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  11-17 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for sleep apnea. 

2.  Entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. R. Gitelman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1991 until January 1992, and from January 2003 until December 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The issue of an increased disability rating for the Veteran's service-connected osteoarthritis of the left and right hips has been raised by the record in a March 19, 2012 statement, received and made a part of the record on March 22, 2012, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

For the reasons described below, the Veteran's claim to reopen his previously denied sleep apnea service connection claim based on the introduction of new and material evidence is granted.

The appeal of the service connection claim for sleep apnea, however, is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for sleep apnea was denied in an October 2004 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period.  

2.  Evidence submitted since the October 2004 rating decision relates to unestablished facts and raises a reasonable possibility of substantiating the claim of service connection for sleep apnea, including as secondary to PTSD.


CONCLUSIONS OF LAW

1. The October 2004 rating decision, which denied the Veteran's claim of service connection for sleep apnea, is final. 38 U.S.C.A. § 5103, 5103A, 7105(c) (West 2014); 38 C.F.R. § § 3.104 (a), 20.302(a), 20.1103 (2016).

2. New and material evidence has been received to reopen the previously denied claim of entitlement to service connection for sleep apnea. 38 U.S.C.A. § § 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim for entitlement to service connection for sleep apnea, among other claims, was received on December 12, 2003.  That claim was denied in an October 2004 rating decision.  The Veteran did not appeal that decision within one year and it therefore became final.  38 C.F.R. § 20.302(a) (2016).  On March 4, 2009, the Veteran's Statement in Support of Claim was received, seeking to reopen several of the claims, including sleep apnea.  The question before the Board is therefore whether new and material evidence has been received into the record since the October 2004 denial such that the original service connection claim may be reopened.

New and Material Evidence

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim." 

Under 38 C.F.R. § 3.156 (a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

Here, most notably, a July 2010 VA medical record shows the results of a 2010 sleep study done on the Veteran, indicating that he has been diagnosed with severe obstructive sleep apnea, and recommending use of a continuous positive airway pressure (CPAP) machine.  As the diagnosis of a current disability is one of the three elements necessary for a service connection claim - the others being an in-service incurrence or aggravation of a disease or injury and a causal relationship between the claimed in-service disease or injury and the current disability - and the absence of such a diagnosis was a basis for the original denial of the Veteran's claim, this diagnosis constitutes new and material evidence.

For these reasons, the Board grants the Veteran's claim to reopen his original sleep apnea service connection claim.  


ORDER

The Veteran's petition to reopen his claim of entitlement to service connection for sleep apnea based on the introduction into the record of new and material evidence is granted.




REMAND

The record includes evidence of a current diagnosis of sleep apnea and lay statements offering evidence as to the in-service onset of  symptoms suggestive of the presence of sleep apnea.  Specifically, a June 2004 lay statement from a fellow service member reported a change n the Veteran's sleeping patterns, including the onset of snoring and shortness of breath, during their service together in Iraq.  An April 2004 lay statement from the Veteran indicates that snoring and breathing issues first initiated during his service in Iraq.  

At present, the record offers two medical opinions, each limited in its own way, as to whether the Veteran's sleep apnea is connected to an in-service incurrence.  

First, in December 2015 the Air Force Physical Evaluation Board (PEB) conducted an inquiry as to whether the Veteran's various then-current conditions, including his sleep apnea, rendered him unfit to continue in his role as a member of the Air Force Reserve.  In finding the Veteran unfit, the PEB determined that while several other of his conditions rendered him unfit for duty, his sleep apnea did not.  More importantly, however, the PEB determined that the sleep apnea was not incurred in the line of duty.  This conclusion is offered without analysis, however, and while the PEB report indicates that the Veteran's case file had been reviewed, it is not clear whether that reviewed file contains all the evidence currently of record in this matter nor whether any in-person interviews and/or examination took place.  In addition, the criteria for such a determination, while presumably having some similarity to those governing the present matter, are not set forth.

In addition, the Veteran was given a VA examination in October 2015.  In rendering his opinion, the examiner noted, in support of his conclusion of no service connection, that the Veteran's elevated weight as well as certain of his physical features -- the size of his tongue, the length and thickness of his neck and the amount of space in his pharynx - were common characteristics of people with sleep apnea.  He also noted that various respiratory conditions referenced in 2003 in the Veteran's service treatment records were not conditions associated with sleep apnea.  With respect to the former observation, the physical characteristics cited may be correlated to sleep apnea, but that does not mean, nor does the examiner assert, that the presence of these characteristics cause sleep apnea.  As to the latter observation, the presence of several references to conditions unrelated to the present one is not dispositive evidence that no other source of a nexus to the Veteran's present condition exists.  As the Veteran states in his June 2011 VA Form 9, prior to his return home from Iraq and his learning of his wife's observations about his changed sleep habits, he had no way of knowing of their existence.  The absence of treatment or diagnosis of the condition in his service treatment records, he asserts, is simply a reflection of the fact that he had no idea at that time that he had a condition for which he should seek treatment.

More particularly problematic with the October 2015 VA examination opinion, however, is that the ultimate conclusion is not that it is less likely than not that the Veteran's sleep apnea was incurred in or caused by his service, but rather that it is less likely than not that it was "caused by his exposure to environmental hazards during service."  Whatever the limitations of the reasoning of the opinion, it is further limited by considering only one aspect of the Veteran's service as a possible source of his current condition.

Further, the record raises additional specific areas any VA examination and/or opinion should address.  As put forth by the Veteran's representative in a July 2015 appellate brief, it is argued that the sleep apnea should be considered as secondary to the Veteran's service-connected PTSD.  Given the various manifestations of PTSD that affect sleep habits, the Veteran's representative asks that the possible relationship between the two be analyzed.  Indeed, as pointed out in a 2015 Springfield VA treatment record, in the context of evaluating the Veteran's regimen of psychiatric medication, the examiner notes that sedating medications can worsen sleep apnea.  Here offered as a warning to the Veteran of the necessity of wearing his CPAP while taking such medications, it also suggests the possibility that the Veteran's sleep apnea, whether or not incurred in or as a result of service, might have been aggravated by certain other service-connected conditions.

As described above, the current VA examination addressing the etiology of the Veteran's sleep apnea does so in a very limited way with respect to service connection generally, considering only causation relating to in-service environmental hazards.  In addition, the opinion does not address the possibility of secondary service connection.  The Board thus feels it necessary to remand this matter to address these issues. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran another opportunity to identify any pertinent treatment records relating to his sleep apnea condition.  The RO should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2.  Obtain any relevant VA treatment records not already a part of the record. 

3.  Then, arrange for a VA examiner to review the complete file to determine the nature and etiology of the Veteran's sleep apnea.  The Veteran's claims file, including this remand, should be made available for review by the examiner.  The examiner should note the nature and extent of his or her review of the files in the accompanying medical report.  In the event the examiner determines that an opinion cannot be effectively rendered unless in conjunction with an in-person physical examination of the Veteran, arrangements should be made for such an examination.

After conducting a review of the file, as well as any  examination of the Veteran deemed necessary, including performance of  any clinically-indicated diagnostic testing, the examiner should address the following:

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed sleep apnea is related to his military service?

(b) Is it at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed sleep apnea is caused by any of the Veteran's service-connected disabilities, including PTSD, or any related medications and/or treatments for any such disabilities?
 
(c) Is it at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed sleep apnea is aggravated beyond the natural progress of the disorder by any of his service-connected disabilities, including PTSD, or any related medications and/or treatments for any such disabilities?  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation if possible.  

With respect to the possible relationship between the Veteran's sleep apnea and other medications being administered to the Veteran to treat other service-connected disabilities, the examiner should specifically address the possible effect of sedative medications taken for PTSD.  

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4.  After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



